DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
In the amendments filed on 01/27/2022, claims 1-9 are pending. Claim 1 is amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation “between 20% to 40%” in line 11, which is indefinite because the terms “between” and “to” make it unclear if 20% and 40% are included in the range. Based on the specification of the instant application, for further examination of the claims, this limitation is interpreted as “from 20% to 40%”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2017/0267893 A1) in view of Kramer et al. (US 2014/0309334 A1).
Regarding claim 1, Warren teaches a spray applied BPA free two-part, self-setting composition adapted for delivering the components of the composition at a temperature that promotes their spray application at a proper viscosity as well as inducing a self-setting reaction [0011, 0015], wherein one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], wherein the other part of the two-part composition [011, 0015] comprises a hardener component [0027], wherein the base resin and the hardener component are fully blended separate and apart from one another [0032], wherein the two components are then maintained separated until ready for direct application to the surface [0032], wherein the base resin and hardener are heated before being mixed and before application [0034], wherein the heated resin and hardener are mixed immediately prior to spray application in the sprayer itself [0035], wherein the components are maintained at about 170 degrees Fahrenheit to 220 degrees Fahrenheit [0035], which reads on a spray applied composition formed by the steps comprising: providing a base resin component between 170 degrees Fahrenheit to 220 degrees Fahrenheit, providing a hardener component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said resin component, and mixing 
Warren does not teach that the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material into said base resin component to form a reinforced resin component, that the base resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component, and that said reinforcing material is between 20% to 40% of the total composition by weight. However, Kramer teaches an inorganic filler that is graphite [0114] that is present in a two-component composition that consists of one resin component comprising an epoxy resin and one curing agent component comprising a curing agent [0128], wherein the composition has a content of non-incorporable diluents that is less than 10% by weight [0125], wherein each of the components of the two-component composition are stored in a separate container [0129], wherein further constituents of the two-component composition are present as constituents of the resin component [0129], wherein the resin component and the curing agent component are mixed with each other just prior to 
Regarding claim 2, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] comprises between 80% and 99%, by weight, bisphenol F resin [0025] that is a diglycidyl ether of bisphenol F resin [0021], which reads on wherein the reinforced resin component comprises between 80% and 99% diglycidyl ether of bisphenol F resin by weight, which reads on the claimed % by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02%, by weight, air release agent [0025], which reads on wherein the reinforced resin component comprises between 0.05% and 0.02% air release agent by weight as claimed.
Warren does not teach that the reinforced resin component further comprises between 10% and 50% said reinforcing material by weight. However, Kramer teaches an inorganic filler that is graphite [0114] that is present in a two-component composition that consists of one resin component comprising an epoxy resin and one curing agent component comprising a curing agent [0128], wherein each of the components of the two-component composition are stored in a separate container [0129], wherein further constituents of the two-component composition are present as constituents of the resin composition [0129], wherein the resin component and the curing agent component are mixed with each other just prior to the application [0130], wherein the composition is used as a coating, and application of the composition as a coating is a spray application [0146]. Before the effective filing date of the claimed invention, one of ordinary skill in 
Regarding claim 3, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] further comprises between 1% and 4%, by weight, pigment [0025], which reads on wherein the reinforced resin component further comprises between 1% and 4% pigment by weight as claimed.
Regarding claim 4, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], which reads on wherein the base resin component comprises between 80% and 99% or between 90% and 95% diglycidyl ether of bisphenol F resin by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 
Warren does not teach the claimed % by weight of diglycidyl ether of bisphenol F resin with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin in Warren’s part that comprises the base resin to be between 80% and 90% by weight, which would read on wherein the base resin component comprises between 80% and 90% diglycidyl ether of bisphenol F resin by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s composition to harden and cure because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that the self-
Warren does not teach the claimed % by weight of air release agent with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s air release agent in Warren’s part that comprises the base resin to be between 0.02% and 0.03% by weight, which would read on wherein the base resin component comprises between 0.02% and 0.03% air release agent by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s air release agent to release air from Warren’s composition and to inhibit foaming in Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02% or between 0.02% and 0.03%, by weight, air release agent [0025, 0026], which means that the % by weight of Warren’s air release agent in Warren’s part that comprises the base resin would have affected an ability of Warren’s air release agent to release air from Warren’s composition and to inhibit foaming in Warren’s composition.
Warren does not teach the claimed % by weight of thixotropic agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have 
Warren does not teach the claimed % by weight of pigment with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s pigment in Warren’s part that comprises the base resin to be between 2% and 3% by weight, which would read on wherein the base resin component comprises between 2% and 3% pigment by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s pigment to provide color to Warren’s composition without negatively affected other properties of Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 1% and 4% or between 2% and 3%, by weight, pigment [0025, 0026], which means that the % by weight of Warren’s pigment in Warren’s part that comprises the 
Regarding claim 5, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 80% and 99%, by weight, cycloaliphatic amine [0030] that is a hardener component [0027], which reads on wherein the hardener component comprises between 80% and 99% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 0.05% and 0.02%, by weight, air release agent [0030], which reads on wherein the hardener component comprises between 0.05% and 0.02% air release agent by weight as claimed.
Regarding claim 6, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 94% and 96%, by weight, cycloaliphatic amine [0031], which reads on wherein the hardener component comprises between 94% and 96% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 0.04% and 0.02%, by weight, air release agent [0031], which reads on wherein the hardener component comprises between 0.04% and 0.02% air release agent by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 2% and 3%, by weight, thixotropic agent [0031], which reads on wherein the hardener component comprises between 2% and 3% thixotropic agent by weight as claimed.
Regarding claim 7, Warren in view of Kramer renders it obvious to use Kramer’s inorganic filler that is graphite to modify the part of Warren’s two-part composition that .

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2017/0267893 A1) in view of O’Leary (US 2011/0224317 A1).
Regarding claim 1, Warren teaches a spray applied BPA free two-part, self-setting composition adapted for delivering the components of the composition at a temperature that promotes their spray application at a proper viscosity as well as inducing a self-setting reaction [0011, 0015], wherein one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], wherein the other part of the two-part composition [011, 0015] comprises a hardener component [0027], wherein the base resin and the hardener component are fully blended separate and apart from one another [0032], wherein the two components are then maintained separated until ready for direct application to the surface [0032], wherein the base resin and hardener are heated before being mixed and before application [0034], wherein the heated resin and hardener are mixed immediately prior to spray application in the sprayer itself [0035], wherein the components are maintained at about 170 degrees Fahrenheit to 220 degrees Fahrenheit [0035], which reads on a spray applied composition formed by the steps comprising: providing a base resin component between 170 degrees Fahrenheit to 220 degrees Fahrenheit, providing a hardener component at between 170 degrees Fahrenheit to 220 degrees Fahrenheit, said hardener component maintained separately from said resin component, and mixing said resin component and hardener component to form a coating composition, wherein 
Warren does not teach that the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material into said base resin component to form a reinforced resin component, that the base resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component, and that said reinforcing material is between 20% to 40% of the total composition by weight. However, O’Leary teaches nano-sized graphite that is an opacifier that is present in a spray latex foam [0100] that is a two-part foamable composition that further comprises [0025] a first component comprising a water-soluble resin [0026] and a second component comprising a crosslinking agent [0027], wherein the opacifier is present in the latex system in an amount up to about 10 weight percent of the spray latex foam [0100], wherein the part of the two-part foamable composition that comprises the resin further comprises the opacifier [0098], wherein the composition can be sprayed [0038, 0039], wherein a two-part spray foam is formed by delivering the components of one part of the two-part foamable composition and the components of the other part of the 
Regarding claim 2, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] comprises between 80% and 99%, by weight, bisphenol F resin [0025] that is a diglycidyl ether of bisphenol F resin [0021], which reads on wherein the reinforced resin component comprises between 80% and 99% diglycidyl ether of bisphenol F resin by weight, which reads on the claimed % by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02%, by weight, air release agent [0025], which reads on wherein the reinforced resin component comprises between 0.05% and 0.02% air release agent by weight as claimed.
Warren does not teach that the reinforced resin component further comprises between 10% and 50% said reinforcing material by weight. However, O’Leary teaches nano-sized graphite that is an opacifier that is present in a spray latex foam [0100] that is a two-part foamable composition that further comprises [0025] a first component comprising a water-soluble resin [0026] and a second component comprising a crosslinking agent [0027], wherein the part of the two-part foamable composition that comprises the resin further comprises the opacifier [0098], wherein the opacifier is present in an amount up to about 10 weight percent of the spray latex foam [0100], wherein the composition can be sprayed [0038, 0039], wherein a two-part spray foam is formed by delivering the components of one part of the two-part foamable composition and the components of the other part of the two-part foamable composition through 
Regarding claim 3, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] further comprises between 1% and 4%, by weight, pigment [0025], which reads on wherein the reinforced resin component further comprises between 1% and 4% pigment by weight as claimed.
Regarding claim 4, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], which reads on wherein the base resin component comprises between 80% and 99% or between 90% and 95% diglycidyl ether of 
Warren does not teach the claimed % by weight of diglycidyl ether of bisphenol F resin with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin in Warren’s part that comprises the base resin to be between 80% and 90% by weight, which would read on wherein the base resin component comprises between 80% and 90% diglycidyl ether of bisphenol F resin by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s composition to harden and cure because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] 
Warren does not teach the claimed % by weight of air release agent with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s air release agent in Warren’s part that comprises the base resin to be between 0.02% and 0.03% by weight, which would read on wherein the base resin component comprises between 0.02% and 0.03% air release agent by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s air release agent to release air from Warren’s composition and to inhibit foaming in Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02% or between 0.02% and 0.03%, by weight, air release agent [0025, 0026], which means that the % by weight of Warren’s air release agent in Warren’s part that comprises the base resin would have affected an ability of Warren’s air release agent to release air from Warren’s composition and to inhibit foaming in Warren’s composition.

Warren does not teach the claimed % by weight of pigment with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s pigment in Warren’s part that comprises the base resin to be between 2% and 3% by weight, which would read on wherein the base resin component comprises between 2% and 3% pigment by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s pigment to provide color to Warren’s composition without negatively affected other properties of Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises 
Regarding claim 5, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 80% and 99%, by weight, cycloaliphatic amine [0030] that is a hardener component [0027], which reads on wherein the hardener component comprises between 80% and 99% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 0.05% and 0.02%, by weight, air release agent [0030], which reads on wherein the hardener component comprises between 0.05% and 0.02% air release agent by weight as claimed.
Regarding claim 6, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 94% and 96%, by weight, cycloaliphatic amine [0031], which reads on wherein the hardener component comprises between 94% and 96% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 0.04% and 0.02%, by weight, air release agent [0031], which reads on wherein the hardener component comprises between 0.04% and 0.02% air release agent by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 2% and 3%, by weight, thixotropic agent [0031], which reads on wherein the hardener component comprises between 2% and 3% thixotropic agent by weight as claimed.
.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Warren (US 2017/0267893 A1) in view of Yong et al. (CN 106243922 A, machine translation in English used for citation).
Regarding claim 1, Warren teaches a spray applied BPA free two-part, self-setting composition adapted for delivering the components of the composition at a temperature that promotes their spray application at a proper viscosity as well as inducing a self-setting reaction [0011, 0015], wherein one part of the two-part composition [0011, 0015] comprises a base resin that is a diglycidyl ether of bisphenol F resin [0021], wherein the other part of the two-part composition [011, 0015] comprises a hardener component [0027], wherein the base resin and the hardener component are fully blended separate and apart from one another [0032], wherein the two components are then maintained separated until ready for direct application to the surface [0032], wherein the base resin and hardener are heated before being mixed and before application [0034], wherein the heated resin and hardener are mixed immediately prior to spray application in the sprayer itself [0035], wherein the components are maintained at about 170 degrees Fahrenheit to 220 degrees Fahrenheit [0035], which reads on a spray applied composition formed by the steps comprising: providing a base resin 
Warren does not teach that the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material into said base resin component to form a reinforced resin component, that the base resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component, and that said reinforcing material is between 20% to 40% of the total composition by weight. However, Yong teaches graphene (abstract; description p. 1, l. 7; p. 3, l. 5; p. 4, l. 4) that is nano-scale sheet-like structural material graphene (description p. 4, l. 4) that is able to effectively fill gaps between glass scales and that is able to overlap nano-scale gaps (description p. 4, l. 5-6) and that is present in a low-viscosity solvent-free epoxy graphene glass-flake coating that consists of two components, wherein one of the 
Regarding claim 2, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] comprises between 80% and 99%, by weight, bisphenol F resin [0025] that is a diglycidyl ether of bisphenol F resin [0021], which reads on wherein the reinforced resin component comprises between 80% and 99% diglycidyl ether of bisphenol F resin by weight, which reads on the claimed % by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02%, by weight, air release agent [0025], which reads on wherein the reinforced resin component comprises between 0.05% and 0.02% air release agent by weight as claimed.
Warren does not teach that the reinforced resin component further comprises between 10% and 50% said reinforcing material by weight. However, Yong teaches graphene (abstract; description p. 1, l. 7; p. 3, l. 5; p. 4, l. 4) that is nano-scale sheet-like structural material graphene (description p. 4, l. 4) that is able to effectively fill gaps between glass scales and that is able to overlap nano-scale gaps (description p. 4, l. 5-

Regarding claim 4, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], which reads on wherein the base resin component comprises between 80% and 99% or between 90% and 95% diglycidyl ether of bisphenol F resin by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 0.05% and 0.02% or between 0.02% and 0.03%, by weight, air release agent [0025, 0026], which reads on wherein the base resin component comprises between 0.05% and 0.02% or between 0.03% and 0.03% air release agent by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 2% and 6% or between 3% and 5%, by weight, thixotropic agent [0025, 0026], which reads on wherein the base resin component comprises between 2% and 6% or between 3% and 5% thixotropic agent by weight. Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 1% and 4% or between 2% and 3%, by weight, pigment [0025, 0026], which reads on wherein the base resin component comprises between 1% and 4% or between 2% and 3% pigment by weight.

Warren does not teach the claimed % by weight of air release agent with sufficient specificity. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s air release agent in Warren’s part that comprises the base resin to be between 0.02% and 0.03% by weight, which would read on wherein the base resin component 
Warren does not teach the claimed % by weight of thixotropic agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s thixotropic agent in Warren’s part that comprises the base resin to be slightly greater than 10% by weight, which would read on wherein the base resin component comprises slightly greater than 10% thixotropic agent by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Warren’s thixotropic agent to improve thixotropy of Warren’s composition because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 2% and 6% or between 3% and 5%, by weight, thixotropic agent [0025, 0026], which means that the % by weight of Warren’s thixotropic agent in Warren’s part that comprises the base resin would have affected an ability of Warren’s thixotropic agent to improve thixotropy of Warren’s composition.

Regarding claim 5, Warren teaches that the other part of the two-part composition [011, 0015] comprises between 80% and 99%, by weight, cycloaliphatic amine [0030] that is a hardener component [0027], which reads on wherein the hardener component comprises between 80% and 99% cycloaliphatic amine by weight as claimed. Warren teaches that the other part of the two-part composition [011, 0015] comprises between 0.05% and 0.02%, by weight, air release agent [0030], which reads on wherein the hardener component comprises between 0.05% and 0.02% air release agent by weight as claimed.

Regarding claim 9, Warren in view of Yong renders it obvious to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin, as explained above for claim 1, which renders obvious wherein the reinforcing material comprises graphene particles as claimed.

Response to Arguments
Applicant’s arguments, see p. 6, filed 01/27/2022, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn. 
Applicant’s arguments, see p. 6, filed 01/27/2022, with respect to the rejection of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have rejection of claims 1-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. 
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that the claims have been amended to bring them in conformity with the specification correcting the issues identified (p. 6), the amendments to claim 1 filed on 01/27/2022 make claims 1-9 indefinite as explained in the rejection of claims 1-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that is set forth in this Office action.
In response to the applicant’s argument that at base resin concentrations, as disclosed in Warren, the time dependent shear of the composition is not of concern because the material is viscous and maintains its viscosity allowing it to be sprayed at elevated temperatures and remain in place without sagging for the duration of the cure in glass transition (p. 6, 8), it is noted that “the time dependent shear of the composition” is not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the applicant’s argument that the present disclosure utilizes a lower concentration of the base resin with the added weight of the reinforcing (p. 6, 8, 9), it is noted that “a lower concentration of the base resin” is not recited in claim 1, but an amount is recited in claims 2 and 4. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Warren in view of Kramer or Warren in view of O’Leary or Warren in view of Yong renders obvious the 
In response to the applicant’s argument that the cited Warren reference simply does not disclose a base resin range of as low as 50% and a concentration of thixotropic agent of as high as 50% (p. 6-7, 8, 9-10), it is noted that “a base resin range of as low as 50%” and “a concentration of thixotropic agent of as high as 50%” are not recited in claim 1, but an amount of base resin is recited in claims 2 and 4, and an In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Warren teaches the claimed amount of base resin as claimed in claim 2, Warren renders obvious the claimed amount of base resin as claimed in claim 4, Warren renders obvious the claimed amount of thixotropic agent as claimed in claim 4, and Warren teaches the claimed amount of thixotropic agent as claimed in claim 6. Specifically, Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin that is a diglycidyl ether of bisphenol F resin [0021] comprises between 80% and 99%, by weight, bisphenol F resin [0025] that is a diglycidyl ether of bisphenol F resin [0021], which reads on wherein the reinforced resin component comprises between 80% and 99% diglycidyl ether of bisphenol F resin by weight, which reads on the claimed % by weight. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Warren’s bisphenol F resin that is a diglycidyl ether of bisphenol F resin in Warren’s part that comprises the base resin to be between 80% and 90% by weight, which would read on wherein the base resin component comprises between 80% and 90% diglycidyl ether of bisphenol F resin by weight as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the an ability of Warren’s composition to harden and cure because Warren teaches that the part of the two-part composition [0011, 0015] that comprises the base resin [0021] comprises between 80% and 99% or between 90% and 95%, by weight, bisphenol F resin [0025, 0026] that is a diglycidyl ether of bisphenol F resin [0021], that 
In response to the applicant’s argument that Kramer does not mention graphene and does not provide that graphene is nanoparticle sized material that rather than In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the applicant’s argument that Kramer makes no mention whatsoever of premixing the reinforcing with the base resin prior to and apart from the hardener and that the only disclosure pointed to by the Examiner states that the resin and hardener are maintained separately as is well known in the epoxy art (p. 7), the rejection of claims 1-7 in this Office action does not cite Kramer for a teaching of a composition formed by the steps comprising blending a reinforcing material into said base resin component to form a reinforced resin component, and mixing said reinforced resin component and hardener component to form a coating composition. Also, the rejection of claims 1-7 in this Office action is not based on Kramer individually. It is based on the combination of Warren in view of Kramer rendering obvious a composition formed by the steps comprising blending a reinforcing material into said base resin component to form a reinforced resin component, and mixing said reinforced resin component and hardener component to form a coating composition. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s inorganic filler that is graphite to modify the part of 
In response to the applicant’s argument that if one skilled in the art were to mix the Kramer graphite into the Warren resin, the materials would be weaker and not reinforced (p. 6), the applicant did not provide any evidence of this and did not provide any evidence that one of ordinary skill in the art would have expected this to occur. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s inorganic filler that is graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to 
In response to the applicant’s argument that the addition of the weight of the graphite without the attendant increase in the thixotropic agent and reduction in the base resin would create significant sagging when the material was spray applied (p. 7, 9), the applicant did not provide any evidence that this would occur and did not provide any evidence that one of ordinary skill in the art would have expected this to occur. It is noted that “an amount of thixotropic agent” and “an amount of the base resin” are not recited in the rejected claim(s) 1, but claims 2 and 4 recite an amount of base resin, and claims 4 and 6 recite an amount of thixotropic agent. Although the claims are interpreted In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Warren in view of Kramer or Warren in view of O’Leary renders obvious the claimed amount of the reinforcing material as claimed in claim 1, Warren teaches the claimed amount of the base resin as claimed in claim 2, Warren renders obvious the claimed amount of the base resin as claimed in claim 4, Warren renders obvious the claimed amount of the thixotropic agent as claimed in claim 4, and Warren teaches the claimed amount of the thixotropic agent as claimed in claim 6. Specifically, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s inorganic filler that is graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Kramer’s inorganic filler that is graphite in Warren’s two-part composition to be from 20% to 40% by weight, which would read on wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material into said base resin component to form a reinforced resin component, wherein the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component, and wherein said reinforcing material is between 20% to 40% of the total composition by weight as claimed. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of O’Leary’s nano-sized graphite in Warren’s two-part composition to be from 20% to 40% by weight, which would read on 
In response to the applicant’s argument that O’Leary provides the use of graphite as a pigment, not as a reinforcement, in a foamable material which operates in an entirely different manner as the spray applied structural epoxy of the present disclosure (p. 8), if one of ordinary skill in the art were to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin, O’Leary’s nano-sized graphite would function as a reinforcing material to some extent because it would have the claimed composition of the claimed reinforcing material. Also, the rejection of claim 1 in this Office action is not based on incorporating O’Leary’s foamable material into Warren’s two-part composition. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of 
In response to the applicant’s argument that if one skilled in the art were to mix the O’Leary graphite into the Warren resin, the materials would be weaker and not reinforced (p. 9), the applicant did not provide any evidence that this would occur and did not provide any evidence that one of ordinary skill in the art would have expected this to occur. If one of ordinary skill in the art were to use O’Leary’s nano-sized graphite to modify the part of Warren’s two-part composition that comprises Warren’s base resin, O’Leary’s nano-sized graphite would function as a reinforcing material to some extent because it would have the claimed composition of the claimed reinforcing material. 
In response to the applicant’s argument that Yong provides the use of graphene flakes/sheets in low viscosity coatings to fill gaps by additionally added glass scales, and that this is a low viscosity, flowable material that is applied at lower thicknesses as they are not relied upon as structural agents (p. 10), if one of ordinary skill in the art were to use Yong’s graphene that is nano-scale sheet-like structural material graphene In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Yong’s graphene that is nano-scale sheet-like structural material graphene in Warren’s two-part composition to be from 20% to 40% by weight, which would read on wherein the spray applied reinforced composition is formed by the steps further comprising blending a reinforcing material into said base resin component to form a reinforced resin component, wherein the resin component in the step of said hardener component maintained separately from said resin component and in the step of mixing said resin component is said reinforced resin component, and wherein said reinforcing material is between 20% to 40% of the total composition by weight as claimed. One of ordinary skill in the art would have been motivated to do so because Yong teaches that 
In response to the applicant’s argument that if one skill in the art were to mix the Yong graphene sheets into the Warren resin, the materials would be weaker and not reinforced (p. 10), the applicant did not provide any evidence that this would occur, and the applicant did not provide any evidence that one of ordinary skill in the art would have expected that this would occur. If one of ordinary skill in the art were to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin, Yong’s graphene that is nano-scale sheet-like structural material graphene would function as a reinforcing material to some extent because it would have the claimed composition of the claimed reinforcing material. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yong’s graphene that is nano-scale sheet-like structural material graphene to modify the part of Warren’s two-part composition that comprises Warren’s base resin and to optimize the amount of Yong’s graphene that is nano-scale sheet-like structural material graphene in Warren’s two-part composition to be from 20% to 40% by weight, which would read on wherein the spray 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767